Citation Nr: 0611306	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1999 to January 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision that granted service connection for left 
patellofemoral syndrome, rated 10 percent disabling.  

In August 2002 the veteran underwent surgery for torn left 
medial and lateral menisci.  The RO granted a temporary total 
(convalescent) rating for left knee disability from the date 
of the surgery to November 1, 2002.  The disability entity at 
issue has been characterized as stated on the preceding page 
to reflect that the residuals of the August 2002 surgery have 
also been recognized as service-connected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA examination which was the basis for the rating 
assigned was in March 2002.  In August 2002, the veteran 
underwent left knee arthroscopy with partial lateral 
meniscectomy and repair of medial meniscus tear for pathology 
found on a cited MRI.  The MRI report is not of record, and 
the record does not include reports of any evaluation, 
examination, consult, or treatment during the interim between 
the VA examination and the August 20, 2002 surgery.  As the 
disability appears to have progressed in severity during that 
time (so as to require surgical intervention), and as the 
instant appeal is from the initial rating assigned with a 
grant of service connection, with the entire period of time 
since the grant of service connection under consideration, 
records of any consults, evaluations, treatment during the 
period from March to August 20, 2002 are likely to contain 
information that is critical to the matter at hand, and must 
be secured.  

Furthermore, the reports of postoperative treatment of record 
end in October 2002, when the veteran was advised to resume 
activity as tolerated.  Any reports of later treatment are 
likely to contain pertinent information, and should also be 
secured.   

The veteran has not been examined by VA since he underwent 
the surgery in August 2002, and the record does not include a 
comprehensive evaluation of the current status of the service 
connected left knee disability.  

It is noteworthy that under Fenderson v. West, 12 Vet. App. 
119 (1999), "staged ratings" for separate periods of time may 
be assigned based on the facts found, when the rating at 
issue is the initial rating assigned with the grant of 
service connection.

Finally, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (Vet. App. Mar. 3, 2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., including degree of disability and effective 
date of disability).  While the veteran has now been provided 
notice regarding the degree of disability (and obviously has 
had adequate opportunity to respond/participate in the 
adjudicatory process as he is appealing the rating assigned), 
he has not received notice regarding the effective date of 
any potential award of an increased rating.  As the case is 
being remanded anyway, there is the opportunity to amend this 
deficiency.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006).

2.  With the veteran's assistance 
(i.e., by identifying treatment 
providers and furnishing any necessary 
authorizations) the RO should obtain 
complete records of all treatment and 
evaluations the veteran received for 
his left knee disability since March 
2002.  Of particular interest are 
records of all evaluations, consults, 
treatment he received in the interim 
between March 20, 2002 and August 20, 
2002 and the reports of any treatment 
he received since October 14, 2002.

3.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the current nature and 
severity of his service connected left 
knee disability.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies are deemed necessary for an 
accurate assessment of the disability 
should be completed.  The examiner should 
report all complaints and findings in 
detail.  The examination should include 
range of motion studies, and the examiner 
should also note whether there is any 
further limitation of motion due to pain 
or on repetitive use, weakness, 
incoordination, or instability.  If 
instability is found, it should be 
quantified in terms of slight, moderate, 
or severe.  The examiner should state the 
most appropriate diagnosis for the 
current left knee disability, and should 
explain the rationale for all opinions 
given.

4.  The RO should then readjudicate the 
claim.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


